Citation Nr: 1816667	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  15-31 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a bilateral leg condition, to include secondary to a low back disability.


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The appellant served in the Maryland Army National Guard and had a period of active duty for training (ACDUTRA) from August 1964 to February 1965.

This case comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the appellant's claim.  See 38 C.F.R. § 19.9 (2017).  In this regard, the Board requires a VA examination and compilation of records.

As the appellant served on only ACDTURA, the Board notes that the presumption of soundness does not apply.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Further, when, as here, a claim is based on a period of ACDUTRA, the presumption of aggravation does not apply.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  

As for the appellant's back condition, a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The appellant states that while stationed at Fort Polk, he injured his back.  Shortly after his injury, he was sent home from training and received a discharge for his injury.  The appellant contends that he has experienced back pain ever since his in-service injury.  As a note, the appellant credibly reported a history of a back injury on his reports of medical health for both enlistment and entry into ACDUTRA.  However, the appellant did not receive an entry examination prior to ACDUTRA.  Since the appellant's back condition existed prior to service, an examination is needed to determine whether it was aggravated beyond its natural progression during ACDUTRA. 

As for records, the claims file references treatment the appellant has received from Chesapeake Orthopedic Center and his local VA medical center; however, no records are associated with the file.  Additionally, the claims file also notes that the appellant has been "deemed disabled" by the Social Security Administration (SSA) effective December 1, 2010.  Again, no records are associated with the file and there is no documentation reflecting attempts for retrieving the records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the appellant's outstanding VA medical center treatment records, private treatment records, and SSA records.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the appellant should be notified.  

2.  After directive 1 is completed, schedule the appellant for an examination with an appropriate clinician to determine the nature and etiology of his back condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner should answer the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the appellant's preexisting back condition increased in severity during service?

b.  If the appellant's back condition is found to have increased in severity during service, was it at least as likely as not due to the natural progression of the condition?

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

3.  After directive 1 is completed, schedule the appellant for an examination with an appropriate clinician to determine the nature and etiology of his bilateral leg condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's bilateral leg condition is related to an injury or disease that occurred during ACDUTRA.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

4.  Thereafter, the RO should readjudicate the issues on appeal, to include consideration of all additional evidence received since the most recent supplemental statement of the case.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case and be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




